Mr. Presiding Justice Holdom delivered the opinion of the court. This is an appeal from an order denying the motion of defendants to open up a judgment entered by confession and for leave to plead to the merits. Since defendants filed their briefs on motion of the plaintiff the bill of exceptions has been stricken from the record leaving only the statutory record before us for review. The abstract, which is the pleading of the defendants, contains the affidavits read upon the hearing of the motion to open the judgment. These have no place in the statutory record, but belong in the bill of exceptions. As the latter document has been stricken we are not privileged to examine or review these affidavits and consequently are not at liberty to decide their probative force, but must assume that the ruling of the trial judge on the motion was correct and not in the condition of the record subject to challenge. Horn v. Neu, 63 Ill. 539; Alward v. Harper, 253 Ill. 294; People v. Board of Review of Cook County, 263 Ill. 326. In the condition of the record before us the judgment must be affirmed. Schwarts v. Brinks Chicago City Exp. Co., 198 Ill. App. 381. The judgment of the Municipal Court is affirmed. Affirmed.